DETAILED ACTION
Claims 1-20 are pending, and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 7: The Specification is silent on “ … wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between 1/6 seconds or less”.
For claim 11: The Specification does not disclose “... wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between completion of streaming the plurality of successive frames of digital video data to the image processing server, and completion of processing the first of the plurality of successive frames of digital video data by the image processing server, is 1/6 seconds or less.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. § 103 as being un-patentable over U.S. Patent Application Number 2004/0250205 attributed to James K. Conning (hereafter referred to as Conning) and U.S. Patent Application Publication Number 2004/0071311 attributed to Choi et al. (hereafter referred to as Choi).
For claim 1: Conning discloses an image processing server, comprising at least one processor, and logic configured, upon execution thereof by the processor, to cause the server to: receive, at the server, input comprising a plurality of successive frames of 
Conning discloses in response to receiving the input, process, in real time, the input, wherein processing the input in real time comprises processing at least the plurality of successive frames of digital video data [0065].
Conning does not detail into that in response to receiving the input, process, in real time, the input, wherein processing the input in real time comprises processing at least the plurality of successive frames of digital video data at a rate of at least about 10 frames per second (fps).
Choi discloses in response to receiving the input, process, in real time, the input, wherein processing the input in real time comprises processing at least the plurality of successive frames of digital video data at a rate of at least about 10 frames per second (fps) [0075].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Choi into Conning to explicitly handle data at a certain frame rate. In addition, one of ordinary skill in the art would do so because Choi elaborated on Conning. In addition, one of ordinary skill in the art would do so because a rate of 10 frames per second is well-known in the art.
Claims 2 are rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and U.S. Patent Application Publication Number 2004/0125877 attributed to Chang et al. (hereafter referred to as Chang) and U.S. Patent Application .
For claim 2: Conning discloses wherein processing the input comprises at least one of: transforming a representation of an object depicted in the plurality of successive frames of digital video data from a native object representation to an improved object representation [0031]; 
Neither Conning nor Choi discloses determining information of interest regarding the object from the plurality of successive frames of digital video data. 
Chang discloses determining information of interest regarding the object from the plurality of successive frames of digital video data [0062].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Chang before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Chang into Conning and Choi. One of ordinary skill in the art would do so because information of interest regarding the object is a necessary information to handle the object which Chang has explicitly elaborated and Conning has touched on.
Chang discloses classifying the object depicted in the plurality of successive frames of digital video data [0098]; extracting the information of interest regarding the object from the plurality of successive frames of digital video data [0068]; and validating the information of interest extracted from the plurality of successive frames of digital video data [0159].

Martins discloses calculating a consensus processing result from among a plurality of processing results each respectively corresponding to one of the plurality of successive frames of digital video data [0046].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Chang and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Martins into Conning and Choi and Chang KFX1P078-2-in order to get quality frames.
Claim 3 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and Chang. 
For claim 3: Neither Conning nor Choi discloses wherein the input further comprises at least one of: identifying information corresponding to the mobile device.
Chang discloses wherein the input further comprises at least one of: identifying information corresponding to the mobile device [Chang: 0061]; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Chang before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Chang into Conning and Choi because identification of a mobile device might be necessary to handle the data.
Chang discloses user-defined processing parameters [0021]; and location information corresponding to the mobile device, the plurality of successive frames of digital video data, or both [Chang: 0061]; and wherein processing the input comprises .
Claim 4 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and U.S. Patent Number 8,135,261 attributed to David Robert Black (hereafter referred to as Black).
For claim 4: Conning discloses the image processing server as recited in claim 1, wherein processing the input in real time [0065].
Neither Conning nor Choi discloses wherein processing the input in real time comprises processing at least the plurality of successive frames of the digital video data at a rate of at least about 60 fps.
Black discloses wherein processing the input in real time comprises processing at least the plurality of successive frames of the digital video data at a rate of at least about 60 fps [column 5, line 54-55].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Black into Conning and Choi to handle the image input. In addition one of ordinary skill in the art would do so because Black elaborated on Conning.
Claim 5 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and Martins.
For claim 5: Neither Conning nor Choi discloses limiting a number of the plurality of successive frames of digital video data streamed to the server KFX1P078-3-based on a number of 
Martins discloses limiting a number of the plurality of successive frames of digital video data streamed to the server KFX1P078-3-based on a number of votes required to generate a consensus processing result with a predetermined confidence level [0047] and calculating a consensus processing result from among a plurality of processing results each respectively corresponding to one of the plurality of successive frames of digital video data [0046].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Martins into Conning and Choi KFX1P078-2-in order to get quality frames.
Claim 6 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and U.S. Patent Number 7,945,573 attributed to Barnes et al. (hereafter referred to as Barnes).
For claim 6: Neither Conning nor Choi discloses wherein the plurality of successive frames of digital video data are characterized by a capture rate of at least about 24 fps.
Barnes discloses wherein the plurality of successive frames of digital video data are characterized by a capture rate of at least about 24 fps [column 7, line 44-46].
.
Claim 7 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Choi and Barnes and U.S. Patent Number 5,572,654 attributed to Rohan Coelho (hereafter referred to as Coelho).
For claim 7: Conning, Choi, Barnes do not specifically disclose wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between completion of receiving the input and completion of processing the first of the plurality of successive frames of digital video data is about 1/6 seconds or less 
Coelho discloses an amount of time elapsed between completion of receiving the input and completion of processing the first of the plurality of successive frames of digital video data is about 1/6 seconds or less [column 6, line 63 - column 7, line 3].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning Choi and Barnes and Coelho before him/her, before the effective filing date of the claimed invention to incorporate Coelho into Conning, Choi and Barnes in order to include and accommodate different frame rate.
s 8-9, 16-17, 20 are rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Barnes.
For claim 8: Conning discloses a computer-implemented method, comprising: capturing, using a camera of a mobile device, a plurality of successive frames of digital video data [105 of figure 1, 0023, 0025]; streaming the plurality of successive frames of digital video data to an image processing server, wherein the image processing server is configured to process the streamed frames of digital video data in real-time [204 of figure 2, 0023, 0025], and receiving, from the image processing server, a processing result corresponding to some or all of the plurality of successive frames of digital video data streamed to the image processing server [206 of figure 2, 0023, 0025, 0065]; and further processing, using a processor of the mobile device, and according to one or more predetermined additional processing operations: some or all of the plurality of successive frames of digital video data; the processing result received from the image processing server, or both [210 of figure 2, 0023, 0025, 0065].
Conning does not disclose capturing, using a camera of a mobile device, a plurality of successive frames of digital video data at a capture rate of at least about 24 frames per second (fps);
Barnes discloses capturing, using a camera of a mobile device, a plurality of successive frames of digital video data at a capture rate of at least about 24 frames per second (fps) [column 7, line 44-46];
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Barnes into Conning to explicitly 
Barnes discloses streaming the plurality of successive frames of digital video data to an image processing server, wherein the image processing server is configured to process the streamed frames of digital video data in real-time wherein the streaming is characterized by a transmission rate of at least about 24 fps [Barnes: column 7, line 62-67].
For claim 9: The computer-implemented method as recited in claim 8, wherein streaming the plurality of successive frames of digital video data comprises transmitting the plurality of successive frames of digital video data directly from the mobile device to the image processing server  [Conning: 0007, 0025].
For claim 20: The computer program product as recited in claim 16, wherein processing the streamed frames of digital video data in real-time is characterized by a processing time of at least about 24 fps [Barnes: column 7, line 62-67].
Claims 16-17 are rejected using the same rationale as claims 8-9 respectively.
Claims 10, 14, 18-19 are rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Barnes and Chang and Martins.
For claim 10: Conning discloses wherein the processing result comprises at least one of: an improved representation of an object depicted in the plurality of successive frames of digital video data, wherein the improved representation is generated by 
Conning does not disclose a determination, from the plurality of successive frames of digital video data, of information of interest regarding the object.
Chang discloses a determination, from the plurality of successive frames of digital video data, of information of interest regarding the object [Chang: 0068].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Chang before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Chang into Conning and Barnes. One of ordinary skill in the art would do so because information of interest regarding the object is a necessary information which Chang has explicitly elaborated.
Chang discloses a classification of the object [0098]; extracted information of interest regarding the object [0068]; a validation status of some or all of the extracted information of interest [0159]; and feedback guiding capture of additional frames of the digital video data [0160].
Neither Conning nor Barnes or Chang discloses a consensus processing result;
Martins discloses a consensus processing result [0046].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Chang and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Martins into Conning and Barnes and Chang in order to get quality frames.
For claim 14: Neither Conning nor Barnes discloses wherein the one or more predetermined additional processing operations are selected from: capturing additional 
Chang discloses wherein the one or more predetermined additional processing operations are selected from: capturing additional video frames depicting a tracked object in the plurality of successive KFX1P078-7-frames of digital video data, the capture of the additional video frames being characterized by a modification of one or more capture conditions selected from illumination, capture angle, capture distance, and capture device movement [Chang: 0085, 0061, 0159, 0104]; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Chang before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Chang into Conning and Barnes because additional processing might be necessary to properly handle the data.
Chang discloses classifying an object whose location within the plurality of successive KFX1P078-7-frames of digital video data is indicated by the processing result received from the image processing server [Chang: 0098]; extracting information of interest from select locations within one or more plurality of successive KFX1P078-7-frames of the digital video data, the select locations being based on the processing result received from the image processing server and the extraction employing extraction conditions based on the processing result received from the server [Chang: 0068]; and validating information of interest extracted from the plurality of successive KFX1P078-7-frames of digital video data based on the processing result received from the image processing server, wherein the extracted 
Neither Conning nor Barnes or Chang discloses that the processing result received from the image processing server comprises a consensus processing result.
Martins discloses calculating that the processing result received from the image processing server comprises a consensus processing result [0046].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Chang and Martins before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Martins into Conning and Barnes and Chang KFX1P078-2-in order to get quality frames.
Claim 18 is rejected using the same rationale as claim 10.
Claim 19 is rejected using the same rationale as claim 14.
Claim 11 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Barnes and Coelho.
For claim 11: Neither Conning nor Barnes discloses wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between completion of streaming the plurality of successive frames of digital video data to the image processing server, and completion of processing the first of the plurality of successive frames of digital video data by the image processing server, is 1/6 seconds or less.
Coelho discloses an amount of time elapsed between completion of receiving the input and completion of processing the first of the plurality of successive frames of digital video data is about 1/6 seconds or less [column 6, line 63 - column 7, line 3].
.
Claims 12, 15 are rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Barnes and Black.
For claim 12: Neither Conning nor Choi discloses wherein the streaming is characterized by a transmission rate of at least 60 fps.
Black discloses wherein the streaming is characterized by a transmission rate of at least 60 fps [column 5, line 53-54].
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Barnes and Black before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Black into Conning and Barnes to explicitly handle video stream of certain frame rate.
For claim 15: Conning discloses the computer implemented method as recited in claim 8, wherein, for at least a first of the plurality of successive frames of digital video data, an amount of time elapsed between completion of streaming the plurality of successive frames of digital video data to the image processing server, and completion of processing the first of the plurality of successive frames of digital video data by the image processing server, in real time [0065]. 
Neither Conning nor Barnes discloses streaming 1/60 seconds or less.
 Black discloses streaming 1/60 seconds or less [column 5, line 53-54].
.
Claim 13 is rejected under 35 U.S.C. § 103 as being un-patentable over Conning and Barnes and Chang. 
For claim 13: Neither Conning nor Barnes discloses further comprising transmitting to the image processing server, in association with the streamed digital video data, identifying information corresponding to the mobile device.
Chang discloses further comprising transmitting to the image processing server, in association with the streamed digital video data, identifying information corresponding to the mobile device [Chang: 0061]; 
It would have been obvious to one of ordinary skill in the art, having the teachings of Conning and Choi and Chang before him/her, before the effective filing date of the claimed invention to incorporate the teachings of Chang into Conning and Choi because identification of a mobile device might be necessary to handle the data.
Chang discloses user-defined processing parameters [Chang: 0021]; and/or location information corresponding to the mobile device, the one or more frames of digital video data, or both [Chang: 0061].
Response to Arguments

Conclusion
U.S. Patent Application Publication Number 2003/0031461 attributed to Masamichi Takayama discloses video camera generating 24 frame rate (hereafter referred to as Takayama) [0008, 0068].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D CHAUDHURI whose telephone number is  571 272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Anita D. Chaudhuri/
Examiner, Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173